Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claim 1 has been amended. Claims 2-20 will cancelled. New Claims 21-32 have been added. Claims 1, and 21-32 are pending in this office action. This action is responsive to Applicant’s application filed 12/01/2021.

Response to Arguments
3.	Applicant's arguments with respect to newly amended/new features in claims 1, and 2-32 have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1, and 21-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,589,428.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Double Patenting—One Patent per Invention
Patent claims recite the scope of protection provided by a patent. The Patent Statute precludes the issuance of two commonly owned patents containing claims for the identical invention. This is referred to as "same invention double patenting." Court decisions have created a second type of double patenting. When a claim of one patent is an obvious variation of a claim of another and both patents are owned by the same person or company or subject to an obligation of assignment to the same person or company, the second patent is invalid because of "obviousness-type double patenting," unless curative action is taken. See also 804 Definition of Double Patenting [R-5] - MPEP
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1, and 21-32 are merely an obvious variation of claims 1-17 of US Patent No.  8,589,428. Therefore, these two sets of claims are not patentably distinct.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
5.	Claims 1, 22-26, and 28-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kano (US Patent Publication No 2004/0054682 A1, hereinafter “Kano”) in view of Rector (US Patent No. 7,093,250 B1, hereinafter “Rector”).
As to Claim 1, Kano teaches the claimed limitations:
“A method for processing web server logs a session at a time2, comprising:” as a hypertext analysis method, hypertext analysis program, and hypertext analysis apparatus, which can support to reform the inter-page link configuration and page contents so as to efficiently guide visitors (access users) who access hypertext to a target page or target category (paragraph 0014).
 	“3executing code with a processor to perform operations comprising:” as Hypertext on a Web server which is managed by a certain company on the Internet aims at increasing business chances by guiding visitors who access this home page to target pages (paragraph 0013). 
 	“4storing a first plurality of web server requests from different user sessions in a 5sliding memory window having a programmably controllable size” as setting (e.g., controllable size) one or a plurality of pages designated from the plurality of pages that form the hypertext as a target page or pages, dividing the fetched access history information into a plurality of sessions each indicating a series of accesses, generating a page sequence in an order of transition of pages included in each of the divided sessions, and storing the page sequence in a memory, determining each of the sessions, which accesses the target page, as a successful session, and a session, which does not access the target page, as an unsuccessful session, calculating, for each of pages which form the hypertext, the number of sessions which accessed that page (paragraphs 0015, 0023). When the visitor ceases to access for a predetermined period of time or more, the session ends at that time (e.g., a 5sliding memory window). In this manner, access history information fetched from the network server is divided into a plurality of sessions 
 	“9identifying and grouping any complete user sessions within the first plurality of 10web server requests by processing the first plurality of web server requests 11with the sliding memory window so that at any one time a fraction of the 12first plurality of web server requests is loaded into the sliding memory 13window without requiring indexing of the entire stream of raw log file 14data” as classifying (e.g., grouping) respective pages that form the hypertext into a plurality of categories, setting (.g., set group) one or a plurality of categories designated from the plurality of categories as a target category or categories, dividing the fetched access history information into a plurality of sessions each indicating a series of accesses, generating a category sequence in an order of transition of categories corresponding to pages included in each of the divided sessions, and storing the category sequence in a memory, determining each of the sessions, which accesses the target category, as a successful session, and a session, which does not access the target category, as an unsuccessful session (paragraphs 0015-0016,  0023). The input unit reads out the access history information stored in the log file in the Web server and outputs it to the target page setting unit and session generator (paragraph 0045). The determination unit determines a session which includes the target page as a successful session and a session which does not include the target page as an unsuccessful session. The access count/success ratio calculator counts the number of sessions which passed each of the pages of the hypertext and the number of sessions which are determined as Successful sessions of the access sessions. Then, the calculator calculates a success ratio indicating the ratio of the number of successful sessions to the number of access sessions (paragraphs 0049-0050).

Rector teaches the primary index defines the columns of the rows that are used for calculating a hash value. The function that produces the hash value from the values in the columns specified by the primary index is called the hash function. Some portion, possibly the entirety, of the hash value is designated as a hash bucket. The characteristics of the columns chosen for the primary index determine how evenly the rows are distributed. The parsing engine is made up of three components: a session control, a parser and a dispatcher. The session control accepts a request for authorization to access the database, verifies it, and then either allows or disallows the access. The session control also controls the level of resource usage for sessions. Session control receives user queries and determines the most efficient sequence of processing module commands for carrying out those queries (column 3, lines 5-40). A scheduling policy that can be used by allocation groups is the relative policy. The relative policy is like the absolute policy with the allocation group weight interpreted as a relative weight. The relative policy acts like the immediate policy to distribute resources to its tasks within the prescribed limit so that all tasks controlled by the group receive the same dispatch priority (column 7, lines 4-22). The components of the session control can be implemented solely in software, solely in hardware, or in combination (column 7, lines 46-50). In one implementation, the recent resource usage for each allocation group during a recent time period is known as the age period. The default time for this period is 60 seconds. This age period can be viewed as a sliding window of time, 60 seconds wide, through which the amount of resources consumed by a task or session can be viewed. The recent resource consumption of each allocation group is updated periodically. The update can also perform a full 60 second, or whatever period, reappraisal (column 8, lines 1-15).		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kano and Rector before him/her, to modify Kano loaded into the sliding memory 13window because that would provide techniques 

As to Claim 22, Kano teaches the claimed limitations:
 	“13identifying incomplete user sessions within the first plurality of web server requests; 4outputting log file entries from the data subset for each complete user session identified 5in the first plurality of web server requests; and - 2 of 7 -A/N: 16/742,590processing log file entries from any incomplete user sessions identified within the first plurality of web server requests for combination with log file entries from any 8incomplete user sessions identified in the raw log file data” as the input unit reads out the access history information stored in the log file in the Web server and outputs it to the target page setting unit and session generator (paragraphs 0043-0046, 0074-0076).

As to Claim 23, Kano teaches the claimed limitations:
 	“13determining whether all log file entries for a given session are present within a given window 4based upon at least one of predetermined rules and criteria that define beginning and 5end points for a user session” as a predetermined period of time (paragraphs 0016, 0068, 0100).
Rector teaches sliding window (column 1, lines 30-35), (column 4, line 63 to column 5, line 18), (column 8, lines 1-16; see also element 724 of figure 7).

 As to Claim 24, Kano teaches the claimed limitations:
 1”A method for processing web server logs a session at a time, the method 2comprising:” as a hypertext analysis method, hypertext analysis program, and hypertext analysis apparatus (paragraph 0014).

 	“4receiving a stream of raw log file data that is substantially chronologically 5ordered” as  dividing the fetched access history information into a plurality of sessions each indicating a series of accesses, generating a page sequence in an order of transition of pages included in each of the divided sessions, and storing the page sequence in a memory (paragraph 0015). A hypertext analysis apparatus which comprises a computer connected to the Web server includes an input unit, target page setting unit, session generator, transition page sequence generator (paragraph 0044).
 	“6Storing a data subset of the raw log file data for processing in a memory-efficient 7manner” as computer of the access user which specifies the access user are time-serially (e.g., chronologically 5ordered) written in a log file. That is, the log file stores access history information to respective pages of the hypertext (paragraph 0043).
 	“8identifying and grouping any complete sessions within the data subset”  determining each of the sessions, which accesses the target page, as a successful session, and a session, which does not access the target page, as an unsuccessful session, calculating, for each of pages which form the hypertext, the number of sessions which accessed that page (paragraphs 0015, 0023).
 	“9Identifying any incomplete sessions within the data subset” as the determination unit determines a session which includes the target page as a successful session and a session which does not include the target page as an unsuccessful session. The access count/success ratio calculator counts the number of sessions which passed each of the pages of the hypertext and the number of sessions which are determined as Successful sessions of the access sessions. Then, the calculator calculates a success ratio indicating the ratio of the number of successful sessions to the number of access sessions (paragraphs 0045, 0049-0050).

	Kano does not explicitly teach the claimed limitation “sessions within the data subset”.
Rector teaches in one implementation, the priority scheduler technique and system forms a hierarchical control structure (e.g., sessions within the data subset) to group sessions for scheduling purposes. That implementation includes three levels of control structures: the resource partition, the performance group and the allocation group. Each level includes parameters that relate them to each other and define the scheduling environment (column 3, lines 35-53; see also figure 3), (column 3, lines 5-40), (column 7, lines 4-22), (column 7, lines 46-50), (column 8, lines 1-15).		
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kano and Rector before him/her, to modify Kano sessions within the data subset because that would provide techniques configured by modifying the group membership or changing the rigid limits that apply to the group loaded into the sliding memory 13window without requiring indexing as taught by Rector (column 1, lines 30-35).

As to Claim 25, Kano teaches the claimed limitations:
 	“13processing log file entries from any incomplete sessions for the data subset for 4combination with log file entries from any incomplete sessions from one or more 5additional data subsets of the raw log file data” as the unit determines a session that includes the target category as a successful session, and a session that does not include any target category as an unsuccessful session. The unit outputs the determination result to the access count/success ratio calculator (paragraphs 0023, 0080, 0090, claim 5).


 	1”wherein receiving the stream of raw log file data comprises receiving a stream of raw log file data that is chronologically ordered” as time-serially (e.g., chronologically 5ordered) written in a log file. That is, the log file stores access history information to respective pages of the hypertext (paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kano and Rector before him/her, to modify Kano loaded into the sliding memory 13window because that would provide techniques configured by modifying the group membership or changing the rigid limits that apply to the group loaded into the sliding memory 13window without requiring indexing as taught by Rector (column 1, lines 30-35).

As to Claim 28, Kano teaches the claimed limitations:
 	1”wherein the raw log file data is streamed from 2storage at a database or file system to a log file processor comprising a local random access 3memory that is smaller than the storage in the database or file system” as (paragraphs 0018, 0063, 0095, claim 8).

As to Claim 29, Kano teaches the claimed limitations:
 	1”wherein storing the data subset of the raw log file 2data comprises storing the data subset in a local random access memory” as (paragraphs 0015, 0023).

As to Claim 30, Kano teaches the claimed limitations:
 	1”where identifying and grouping any complete 2sessions within the data subset comprises processing the data subset with a sliding window so 3that at any one time a large fraction of the data subset is loaded into the sliding window” as each of the divided sessions and storing the page sequence in a memory (paragraphs 0015, 0023,0047, 0057).

Rector teaches (column 3, lines 5-40), (column 7, lines 4-22), (column 7, lines 46-50), (column 8, lines 1-15).		
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kano and Rector before him/her, to modify Kano loaded into the sliding memory 13window because that would provide techniques configured by modifying the group membership or changing the rigid limits that apply to the group loaded into the sliding memory 13window without requiring indexing as taught by Rector (column 1, lines 30-35).

As to Claim 31, Kano does not explicitly teach the claimed limitation 1”where processing the data subset with the sliding 2window comprises: 3reading each log file entry loaded into the sliding window to identify session information 4for said log file entry; 5indexing each log file entry to a corresponding session based on the identified session 6information for said log file entry; and 7upon detecting that all log file entries for a complete session are present in the sliding 8window, grouping said log file entries for the complete session within the data subset”.
Rector teaches (column 3, lines 5-40), (column 7, lines 4-22), (column 7, lines 46-50), (column 8, lines 1-15).		
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kano and Rector before him/her, to modify Kano loaded into the sliding memory 13window because that would provide techniques configured by modifying the group membership or changing the rigid limits that apply to the group loaded into the sliding memory 13window without requiring indexing as taught by Rector (column 1, lines 30-35).

As to Claim 32, Kano teaches the claimed limitations:
.

6.	Claims 21, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kano (US Patent Publication No 2004/0054682 A1) as applied to claims 1 and 24 above, and further in view of Rector (US Patent No. 7,093,250 B1) and Petrisor et al. (US Patent No. 2004/0024751 A1, hereinafter “Petrisor”).
As to Claim 21, Kano does not explicitly teach the claimed limitation “3receiving a stream of raw log file data comprising a plurality of web server requests from 4different user sessions”.
Petrisor teaches a microprocessor-based software application that visits Web servers hosting websites (paragraph 0017; see also elements 10 and 20 of figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kano, Rector and Petrisor before him/her, to modify Kano loaded into the sliding memory 13window because that would provide techniques configured by modifying the group membership or changing the rigid limits that apply to the group loaded into the sliding memory 13window without requiring indexing as taught by Rector (column 1, lines 30-35). Or supports a querying session in a series of prioritized searches until user confirmed as taught by Petrisor (paragraph 0005).

As to Claim 27, Kano does not explicitly teach the claimed limitation- 3 of 7 -A/N: 16/742,590”wherein any deviations from strict chronological order are small enough that a scanning algorithm does not falsely identify the last entry for a 3session, when in fact there is a subsequent entry that belongs to that session”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kano, Rector and Petrisor before him/her, to modify Kano loaded into the sliding memory 13window because that would provide techniques configured by modifying the group membership or changing the rigid limits that apply to the group loaded into the sliding memory 13window without requiring indexing as taught by Rector (column 1, lines 30-35). Or deviations from strict chronological order by relevancy scores allow eliminating any duplicate search results as taught by Petrisor (paragraph 00022).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
7.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
02/02/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156